EXHIBIT PRESS RELEASE EMCORE Corporation Announces Unaudited Results for Its First Quarter Ended December 31, · Consolidated revenue increased for the second consecutive quarter · Gross margins improved significantly sequentially and year-over-year · Guidance -approximately 10% increase in sequential quarterly revenue ALBUQUERQUE, New Mexico, February 9, 2010 – EMCORE Corporation (NASDAQ: EMKR – News), a leading provider of compound semiconductor-based components, subsystems, and systems for the fiber optics and solar power markets, today announced unaudited financial results for its first quarter ended December 31, 2009. Revenue: Revenue for the first quarter of fiscal 2010 ended December 31, 2009 was $42.4 million, an increase of $1.9 million, or 5%, from $40.5 million reported in the immediately preceding quarter ended September 30, 2009. On a segment basis, revenue for the Photovoltaics segment was $16.8 million, an increase of $0.4 million, or 3%, from $16.4 million reported in the immediately preceding quarter with the increase due to a 14% increase in revenue from satellite solar power products offset by a decrease in revenue from terrestrial concentrated photovoltaic (CPV) products.The Photovoltaics segment accounted for 40% of the Company's consolidated quarterly revenue for both the three months ended December 31, 2009 and September 30, 2009. Revenue for the Fiber Optics segment was $25.6 million, an increase of $1.5 million, or 6%, from $24.1 million reported in the immediately preceding quarter with the increase concentrated primarily in the Company’s cable television (CATV) product lines.The Fiber Optics segment accounted for 60% of the Company's consolidated quarterly revenue for both the three months ended December 31, 2009 and September 30, 2009. Gross Profit: On a GAAP basis, the consolidated gross profit was $8.0 million, an improvement of $3.9 million, or 97%, from a $4.1 million gross profit reported in the immediately preceding quarter and an improvement of $6.4 million when compared to the prior year period.This represents the Company’s best gross profit performance since the quarter ended June 30, 2008. On a segment basis, the first quarter Photovoltaics GAAP gross margin was 22.1%, a decrease from the 28.5% GAAP gross margin reported in the preceding quarter, but an increase from the 13.6% GAAP gross margin reported in the prior year period.
